UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7007


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL F. MYERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:06-cr-01275-HMH-1; 6:09-cv-70027-HMH)


Submitted:    October 28, 2009              Decided:   November 12, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael F. Myers, Appellant Pro Se. David Calhoun             Stephens,
Assistant United States Attorney, Greenville, South           Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael F. Myers seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate         of    appealability.                 28    U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent      “a   substantial          showing       of    the       denial       of    a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)        (2006).           A

prisoner        satisfies        this        standard       by     demonstrating              that

reasonable       jurists     would       find       that    any    assessment            of     the

constitutional        claims     by     the    district      court       is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Myers has

not made the requisite showing.                      Accordingly, we deny Myers’

motion    for     a   certificate         of    appealability        and       dismiss          the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in       the    materials

before    the    court     and    argument         would    not    aid    the       decisional

process.

                                                                                     DISMISSED



                                               2